Title: To George Washington from George Walker, 8 October 1792
From: Walker, George
To: Washington, George

 

Sir!
Georgetown Octr 8th 1792

Confident of your extreme anxiety to execute faithfully, Such Laws of the Union as are revolved upon you, I hope you will pardon the freedom of claiming your attention, to the present Alarming manner of conducting the operations in the intended City of Washington.
When the proprietors of land, contiguous to GeorgeTown and the Easternbranch, ceded by Deed of Trust, one half of the lots arising from their respective quantities, to be applied in conjunction with the grants of the two Adjoining States, in erecting the Public-buildings, and other improvements within the City; no one whatever entertained the most distant Idea but that, the operation in the City, and the expenditure of the money in trust, would be conducted with the most rigid Justice & impartiality; especially, after the places for the two grand Edifices were known, and that consequently, nearly an equal number of lots, convenient to the Presidents house & GeorgeTown, and to the Capitol and the Easternbranch, would be brought forward to Sale at the Sametime, leaving it to purchasers to determine the Superiority of Situation.
It was also expected that, the two grand buildings would be carried on as nearly as possible at the Sametime, and that when any other work, besides the two buildings, Should be carried on at one end of the City, one of nearly equal importance would be carried on at the other.
The proprietors between Goose Creek and the Easternbranch however, with much concern, last year observed, the chief operations carried on at the GeorgeTown end of the City, and to their great Surprise, found the whole of the Sale held there; while not one lot was offered to the Eastward of Goose Creek, by which Several Gentlemen were disappointed, who had come with an intention to purchase on the Easternbranch. With equal Surprise, they beheld the Commissioners, expending a very large Sum of Money in Trust, without the limits of the City, upon a Bridge and Causway in the town of GeorgeTown; while no work of any kind was thought of at the other end of the City, even within its limits. The materials for the Presidents house, even to the Stones, are

now prepared, and the building ready to be begun, with every appearance of an intention to carry it into effect; While at the place for the Capitol only a few Solitary Stones are to be Seen, with a few bricks lately made in a hurry, as if intended to hoodwink the proprietors, by keeping up Some Small appearance of an intention to build.
This year, instead of the laying out the City, commencing on the Easternbranch and continuing there till in equal forwardness with the other, it again commenced at the GeorgeTown end, which is now completed; while that adjoining the Easternbranch, is seemingly left to be laid out, when nothing else remains to be done. The Sale having been held last year entirely between the Presidents house and Georgetown, Justice, Policy, and impartiality, necessarily require that, it should this year be commenced between the Capitol and the Easternbranch; but to our great Astonishment! very little of the City is yet laid out upon the Easternbranch, and not the Smallest appearance of any intention to Sell there; while almost the whole of the property arround the Presidents house, and adjoining GeorgeTown, is now laid off into lots, divided with the proprietors, and ready for Sale: hence those who may have come from a distance, with an intention to purchase on the Easternbranch, will again be deceived, and naturally conclude that, the Commissioners are not “Desirous” that any City should ever be built to the Eastward of Goose Creek.
The preceding facts, have naturally given rise to a suggestion, that has long existed, and now gains considerable belief, viz. that, the Commissioners are entirely led and directed by Col. Deakins, with Some other influential Gentlemen in GeorgeTown, and that, there is a Secret intention, of giving every encouragement to the GeorgeTown end of the City, to the ruin of the other. This Idea is Strongly Supported, by their begining the Smallest Edifice first, for if any preference in commencement is necessary, it ought certainly to be given to the largest. Besides, two impressions of the Plan of the City are now extant, neither of which exhibit the Soundings and Channels of the Rivers adjoining the City meanly concealling the excellence of the Easternbranch as a harbour, while the plan itself, as far as it relates to the Easternbranch, is not only erroneous, but very much curtailled, mutulated, and disfigured.
Although, the Secretary of State informed me that, you were

no longer to interfere in the affairs of the City, yet its friends, and the people of America expect that, you will be pleased to keep in Appointment, Commissioners possessed of Ability, integrity, and impartiality; otherwise the Object must certainly fail. The general want of confidence throughout the Union, in the present Commissioners, I am affraid will be fatally evident at the approaching Sale. But having laid a deep Stake in the object, while it was conducted by your own Just, wise, and decisive Direction, I hope you will now forgive the liberty I have taken, in complaining of injuries, and requesting that equal Justice may be done to all concerned. These truths, requiring no Sanction of names, I have not even mentioned my intention of addressing you, to any of the proprietors affected. and wishing this to be shewn to the Commissioners. With great Respect I am Sir Your Mo. Obt Servant

George Walker


P.S. It is Submitted to your consideration, whether in the present partial State of the two buildings and other preparations, a Notification from the President of the United States to the public, before the Sale, may not be Just—assuring that, you will immediately give orders that, the same preparations be made for the Capitol, that are now made for the Presidents house, before the walls of either are begun; and that, afterwards they Shall be carried on at the Sametime, Storey for Storey, while, in future, you will take care that, equal Justice is done to both ends of the City.


G.W.
